DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01NOV2022 has been entered. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Response to Arguments
Applicant argues that the second automatic tool changer (40) has a use different from that claimed in the Instant Application.  Examiner notes Claim 1 requires “the previously attached divided tools are secured in a non-movable state by the second automatic tool changer”.  Examiner notes Claim 1 further  requires “causing the different divided tools to be pressed on the previously attached divided tools” without further limiting the claim by restricting the tools previously claimed to only those tools actively engaged in a pressing operation. 
Applicant further argues the second automatic tool changer “is not used to secure any tool 18 used for press processing on which another tool 18 used for press processing is being pressed by the first automatic tool changer”.  Examiner notes Claim 1 requires “[a] divided tool attachment method for attaching a plurality of divided tools to tool attachment portions of a press brake” and the method limitations which follow support only the attachment of tool and not the use of the tools for pressing operations. 
Therefore, arguments against the cited prior art pertaining to the lack of disclosure or suggestion for use of tools for pressing operations are spurious.  The previously cited prior art, Applicant admitted prior art Heisei (JP 2591415), as modified by Applicant admitted prior art Nagakura (JPH 0353047), teach all aspects of the claims, as stated below. 
Applicant states in the Arguments “(t)hat is, as described in paragraphs [0029]-[0036] of Heisei, the unnecessary tool movement prevention device 40 locks the plurality of divided tools 18”, consistent with the recited limitation. 
Examiner notes that Applicant makes no specific arguments against Claims 2-4. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art Heisei (JP 2591415), hereinafter Heisei, in view of Applicant admitted prior art Nagakura (JPH 0353047) hereinafter Nagakura.  Examiner notes the paragraph and line numbers cited refer to the English translation of the Japanese prior art. 
Regarding Claim 1, Heisei discloses a divided tool attachment method for attaching a plurality of divided tools to tool attachment portions of a press brake using first automatic tool changers (11) (Para [0001], Ln 1-3; as illustrated in at least Fig 2) and second automatic tool changers (40) (Para [0014], Ln 6-7; as illustrated in at least Fig 4), the divided tool attachment method comprising: 
attaching different divided tools (18) (Para [0012], Ln 3) & (19) (Para [0024], Ln 1) to the tool attachment portions (7) (Para [0012], Ln 8) using the first (11) (Para [001 0], Ln 15) and second (40) (Para [0014], Ln 6-7; as illustrated in at least Fig 4) automatic tool changers in proximity to previously attached divided tools already attached to the tool attachment portions (as illustrated in at least Fig 2); 
relatively moving the attached different divided tools toward the previously attached divided tools using the first automatic tool changers by moving the first automatic tool changers with a servomotor in a left-right direction (Para [0016], Ln 7-14 describes the motion of the first automatic tool changers; Examiner notes the forward/backward motion disclosed has been interpreted as right–left, consistent with the drawing, Fig 2), and causing the different divided tools to be pressed on the previously attached divided tools (Para [0012], Ln 15) (Para [0016], Ln 10-12) while the previously attached divided tools are secured in a non-movable state by the second automatic tool changers (40) (Para [0014], Ln 6-7; as illustrated in at least Fig 4; also Para [0029]-[0036]: the second automatic tool changer [40] locks the previously attached divided tools [18] at the waiting side T). 
Examiner notes the limitation "causing the different divided tools to be pressed on" of Claim 1, Ln 10-11 and Claim 2, Ln 11 has been interpreted to mean the first tools abut the second tools, consistent with the SPECIFICATION, Para [0009], Ln 11-13. 
Heisei further discloses a detecting apparatus for detecting the position of the divided tools (Para [0021], Ln 1). Heisei is not explicit to detecting torque.  Nagakura teaches a press brake (Para "Patent Claims", Ln 1) having an apparatus for sensing the torque (Para "Patent Claims", Ln 21) of a servomotor (Para "Patent Claims", Ln 23), the servomotor being used for the operation of the press brake and the torque sensing apparatus being used to sense the position of the press die which has been moved by the servomotor. Nagakura further teaches the use of a setting value set in advance (Para "Example", Ln 38-41) used to detect the torque of the servomotor and thus the position of the servomotor and the load moved by it (Para "Example", Ln 51-57). Examiner notes the movement of a load by a servomotor, controlled by a controller, using a preset torque value, is analogous to moving the press tooling in a left-right direction, as disclosed by Heisei, (-U-) (as illustrated in Fig 2), by the servomotor using a detection apparatus. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the press brake disclosed by Heisei, to replace the sensing apparatus disclosed by Heisei to detect the position of the tools moved by the servomotor, with the torque sensor, to determine the position of the tools moved by the servomotor, taught by Nagakura, in a case in which a torque of a servomotor for moving the automatic tool changers in a left-right direction has reached a setting value set in advance and stopping the movement of the different divided tools, in order to protect the servomotor from damage due to overloading. 
Regarding Claim 2, Heisei discloses a divided tool attachment method for attaching a plurality of divided tools to tool attachment portions of a press brake using first automatic tool changers (11) (Para [0001], Ln 1-3; as illustrated in at least Fig 2) and second automatic tool changers (40) (Para [0014], Ln 6-7; as illustrated in at least Fig 4), the divided tool attachment method comprising: 
attaching the plurality of divided tools (18) (Para [0012], Ln 3) & (19) (Para [0024], Ln 1) to the tool attachment portions (7) (Para [0012], Ln 8) using first (11) (Para [0001], Ln 1-3; as illustrated in at least Fig 2) and second automatic tool changers (40) (Para [0014], Ln 6-7; as illustrated in at least Fig 4); 
pressing a divided tool on a first end of the plurality of divided tools in the left–right direction toward a divided tool on the a second end of the plurality of divided tools in the left-right direction (-U-) (as illustrated in Fig 2) using the first automatic tool changers (Para [001 0], Ln 15) by moving the first automatic tool changers with a servomotor in the left-right direction (Para [0016], Ln 7-14 describes the motion of the first automatic tool changers; Examiner notes the forward/backward motion disclosed has been interpreted as right–left, consistent with the drawing, Fig 2), and causing the plurality of divided tools to be pressed on each other after attaching the plurality of divided tools to the tool attachment portion (as illustrated in at least Fig 2) and while the divided tool on the second end of the plurality of divided tools is being secured in a non-movable state by the second automatic tool changers (40) (Para [0014], Ln 6-7; as illustrated in at least Fig 4; also Para [0029]-[0036]: the second automatic tool changer [40] locks the previously attached divided tools [18] at the waiting side T). 
Heisei further discloses a detecting apparatus for detecting the position of the divided tools (Para [0021], Ln 1 ). Heisei is not explicit to detecting torque. 
Nagakura teaches a press brake (Para "Patent Claims", Ln 1) having an apparatus for sensing the torque (Para "Patent Claims", Ln 21) of a servomotor (Para "Patent Claims", Ln 23), the servomotor being used for the operation of the press brake and the torque sensing apparatus being used to sense the position of the press die which has been moved by the servomotor. Nagakura further teaches the use of a setting value set in advance (Para "Example", Ln 38-41) used to detect the torque of the servomotor and thus the position of the servomotor and the load moved by it (Para "Example", Ln 51-57). Examiner notes the movement of a load by a servomotor, controlled by a controller, using a preset torque value, is analogous to moving the press tooling in a left-right direction, as disclosed by Heisei, (-U-) (as illustrated in Fig 2), by the servomotor using a detection apparatus. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the press brake disclosed by Heisei, to replace the sensing apparatus disclosed by Heisei to detect the position of the tools moved by the servomotor, with the torque sensor, to determine the position of the tools moved by the servomotor, taught by Nagakura, in a case in which a torque of a servomotor for moving the automatic tool changers in a left-right direction has reached a setting value set in advance and stopping the pressing of the divided tool on the one end side toward the other side performed by the automatic tool changers, in order to protect the servomotor from damage due to overloading. 
Regarding Claim 3, Heisei discloses a press brake comprising: 
upper (2) and lower (3) (Para [001 0], Ln 6; as illustrated in Fig 2) tables including tool attachment portions (7) (Para [0012], Ln 8) for attaching divided tools (18) (Para [0012], Ln 3) & (19) (Para [0024], Ln 1); 
first automatic tool changers (11) (Para [0001], Ln 1-3; as illustrated in at least Fig 2) and second automatic tool changers (40) (Para [0014], Ln 6-7; as illustrated in at least Fig 4) capable of relatively reciprocating between tool storage portions (-U-) (as illustrated in Fig 2) and the tool attachment portions (as illustrated in Fig 2), in order to change detachable divided tools from the tool attachment portions (Para [001 0], Ln 15), the first and second automatic tool changers configured to attach different divided tools to the tool attachment portions in proximity to previously attached divided tools already attached to the tool attachment portions (as illustrated in at least Fig 2). Heisei further discloses the automatic tool changer moves the tools in a left-right direction (-U-) (as illustrated in at least Fig 2). 
Heisei is silent to a control device configured to compare a setting value set in advance with a detection value detected by the torque detecting unit. 
Nagakura teaches a press brake (Para "Patent Claims", Ln 1) having an apparatus for sensing the torque (Para "Patent Claims", Ln 21) of a servomotor (Para "Patent Claims", Ln 23), the servomotor being used for the operation of the press brake and the torque sensing apparatus being used to sense the position of the press die which has been moved by the servomotor. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the press brake, to replace the sensing device disclosed by Heisei, with the a torque detecting unit configured to detect a torque of a servomotor, as taught by Nagakura, in order to detect a torque of a servomotor, the servomotor configured to move the first automatic tool changers, in order to protect the servomotor from damage due to overloading. 
Nagakura further teaches a control device (22) (Para "Example", Ln 30) configured to compare a setting value set in advance with a detection value detected by the torque detecting unit and stop the movement of the servomotor when the detection value is equal to the setting value (Para "Example", Ln 52-54). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the press brake disclosed by Heisei, to add the control device, taught by Nagakura, configured to compare a setting value set in advance with a detection value detected by the torque detecting unit and stop the movement of the automatic tool changer, disclosed by Heisei, when the detection value is equal to the setting value, in order to automate the operation of the tool changes made by the servomotor controlled automatic tool changers. 
Examiner notes that combined Heisei/Nagakura is not explicit to the control of the second automatic tool changers (Heisei, 40) to secure the previously attached divided tools in a non-movable state (Heisei, Para [0014], Ln 6-7; as illustrated in at least Fig 4), however Heisei discloses the use of the second automatic tool changers, therefore control of the second automatic tool changers, and thus a control device, must have existed. 
Examiner notes that combined Heisei/Nagakura teaches control of the first automatic tool changers (Heisei, 11) to press the different divided tools on the previously attached divided tools by relatively moving the attached different divided tools toward the previously attached divided tools while the previously attached divided tools are being secured in the non-movable state by the second automatic tool changers (Heisei, Para [0001], Ln 1-3; as illustrated in at least Fig 2; also Para [0029]-[0036]: the second automatic tool changer [40] locks the previously attached divided tools [18] at the waiting side T). 
Examiner notes that combined Heisei/Nagakura is not explicit to the control device configured stop the movement of the first automatic tool changers when the detection value is equal to the setting value, however controlling a servomotor would have been recognized by a skilled Artisan as controlling all aspects of the servomotor motion, including starting, accelerating, causing constant rotating motion, decelerating and stopping. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the press brake taught by combined Heisei/Nagakura, to stop the movement of the first automatic tool changers when the detection value is equal to the setting value, in order to prevent damage to the tolling and ensure proper setup of the press brake prior to use. 
Regarding Claim 4, Heisei discloses a press brake comprising: 
upper (2) and lower (3) (Para [001 0], Ln 6; as illustrated in Fig 2) tables including tool attachment portions (7) (Para [0012], Ln 8) for attaching divided tools (18) (Para [0012], Ln 3) & (19) (Para [0024], Ln 1); 
first automatic tool changers (11) (Para [0001], Ln 1-3; as illustrated in at least Fig 2) and second automatic tool changers (40) (Para [0014], Ln 6-7; as illustrated in at least Fig 4) capable of relatively reciprocating between tool storage portions (-U-) (as illustrated in Fig 2) and the tool attachment portions (as illustrated in Fig 2), in order to change detachable divided tools from the tool attachment portions (Para [001 0], Ln 15), the first and second automatic tool changers configured to attach different divided tools to the tool attachment portions along a left-right direction (-U-) (as illustrated in at least Fig 2). 
Heisei discloses control of the first automatic tool changers (11) to press the different divided tools on the previously attached divided tools by relatively moving the attached different divided tools toward the previously attached divided tools (Para [0001], Ln 1-3; as illustrated in at least Fig 2). Heisei further discloses control of the first automatic tool changers to press the plurality of divided tools on each other by pressing the divided tool on the first end of the plurality of divided tools toward the divided tool on the second end of the plurality of divided tools while the divided tool on the second end of the plurality of divided tools is being held in the non-movable state by the second automatic tool changers (Para [0001], Ln 1-3; as illustrated in at least Fig 2; also Para [0029]-[0036]: the second automatic tool changer [40] locks the previously attached divided tools [18] at the waiting side T). 
Examiner notes that Heisei is not explicit to the control of the second automatic tool changers (40) to secure the previously attached divided tools in a non-movable state (Para [0014], Ln 6-7; as illustrated in at least Fig 4), however Heisei discloses the use of the second automatic tool changers, therefore control of the second automatic tool changers, and thus a control device, must have existed. 
Heisei is silent to a control device configured to com pare a setting value set in advance with a detection value detected by the torque detecting unit. 
Nagakura teaches a press brake (Para "Patent Claims", Ln 1) having an apparatus for sensing the torque (Para "Patent Claims", Ln 21) of a servomotor (Para "Patent Claims", Ln 23), the servomotor being used for the operation of the press brake and the torque sensing apparatus being used to sense the position of the press die which has been moved by the servomotor. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the press brake, to replace the sensing device disclosed by Heisei, with the a torque detecting unit configured to detect a torque of a servomotor, as taught by Nagakura, in order to detect a torque of a servomotor, the servomotor configured to move the first automatic tool changers, in order to protect the servomotor from damage due to overloading. 
Nagakura further teaches a control device (22) (Para "Example", Ln 30) configured to compare a setting value set in advance with a detection value detected by the torque detecting unit and stop the movement of the servomotor when the detection value is equal to the setting value (Para "Example", Ln 52-54). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the press brake disclosed by Heisei, to add the control device, taught by Nagakura, configured to compare a setting value set in advance with a detection value detected by the torque detecting unit and stop the movement of the automatic tool changer, disclosed by Heisei, when the detection value is equal to the setting value, in order to automate the operation of the tool changes made by the servomotor controlled automatic tool changers. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ising (DE 3830488), hereinafter Ising. Ising teaches a press brake with divided tooling and a loading and unloading system for the press brake tooling. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/JIMMY T NGUYEN/           Primary Examiner, Art Unit 3725